Citation Nr: 1002366	
Decision Date: 01/14/10    Archive Date: 01/22/10

DOCKET NO.  08-18 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1. Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hypertension.  

2. Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a low 
back disability.

3. Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
asthma.  


REPRESENTATION

Veteran represented by:	Robert Franklin Howell, 
Attorney




ATTORNEY FOR THE BOARD

Motrya Mac, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
January 1954 to June 1974.   

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision, dated in November 2006, of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Diego, which denied reopening the claims of service 
connection for hypertension, low back disability and asthma.  
A rating decision in June 2007, continued the denial.  


FINDINGS OF FACT

1. In a rating decision in January 2003, the RO denied the 
claim of service connection for hypertension; after the 
Veteran was notified of the adverse determination and of his 
appellate rights, he did not appeal the denial of the claim 
and the rating decision became final.

2. The additional evidence presented since the rating 
decision by the RO in January 2003 does not relate to an 
unestablished fact necessary to substantiate the claim and 
does not raise a reasonable possibility of substantiating the 
claim of service connection for hypertension.  

3. In a rating decision in January 2003, the RO denied the 
claim of service connection for a low back disability; after 
the Veteran was notified of the adverse determination and of 
his appellate rights, he did not appeal the denial of the 
claim and the rating decision became final.

4. The additional evidence presented since the rating 
decision by the RO in January 2003 does not relate to an 
unestablished fact necessary to substantiate the claim and 
does not raise a reasonable possibility of substantiating the 
claim of service connection for a low back disability.  

5. In a rating decision in January 2003, the RO denied the 
claim of service connection for asthma; after the Veteran was 
notified of the adverse determination and of his appellate 
rights, he did not appeal the denial of the claim and the 
rating decision became final.

6. The additional evidence presented since the rating 
decision by the RO in January 2003 does not relate to an 
unestablished fact necessary to substantiate the claim and 
does not raise a reasonable possibility of substantiating the 
claim of service connection for asthma.  


CONCLUSIONS OF LAW

1. The rating decision in January 2003 by the RO, denying 
service connection for a hypertension, became final.  38 
U.S.C.A. § 7105(c) (West 2002).

2. The additional evidence presented since the rating 
decision by the RO in January 2003, denying the claim of 
service connection for hypertension is not new and material 
and the claim is not reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2009).

3. The rating decision in January 2003 by the RO, denying 
service connection for a low back disability, became final.  
38 U.S.C.A. § 7105(c) (West 2002).

4. The additional evidence presented since the rating 
decision by the RO in January 2003, denying the claim of 
service connection for a low back disability is not new and 
material and the claim is not reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2009).

5. The rating decision in January 2003 by the RO, denying 
service connection for asthma, became final.  38 U.S.C.A. § 
7105(c) (West 2002).

6. The additional evidence presented since the rating 
decision by the RO in January 2003, denying the claim of 
service connection for asthma is not new and material and the 
claim is not reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2009).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R. § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of (1) any information 
and medical or lay evidence that is necessary to substantiate 
the claim, (2) what portion of the information and evidence 
VA will obtain, and (3) what portion of the information and 
evidence the claimant is to provide.  

The notification requirements are referred to as Type One, 
Type Two, and Type Three, respectively.  See Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a new and material evidence claim, the VCAA notice must 
include the evidence and information that is necessary to 
reopen the claim and the evidence and information that is 
necessary to establish the underlying claim for the benefit 
sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letter, dated 
in July 2006.  

The notice included: 1) the type of evidence needed to reopen 
the claims of service connection, that is, new and material 
evidence, namely, evidence not previously considered, which 
was not redundant or cumulative of evidence previously 
considered and pertained to the reason the claims were 
previously denied; and 2) the reason the claims were 
previously denied, namely, there was no evidence of 
hypertension or low back pain during service nor was there 
evidence of asthma being incurred in or aggravated by 
service.

The Veteran was notified that VA would obtain service 
records, VA records, and records of other Federal agencies, 
and that he could submit other records not in the custody of 
a Federal agency, such as private medical records.  The 
notice included the provisions for the effective date of a 
claim and for the degree of disability assignable. 

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (pre-adjudication VCAA notice); of Kent v. 
Nicholson, 20 Vet. App. 1 (2006) (new and material evidence 
necessary to reopen a service connection claim, except for 
the type of evidence to substantiate the underlying claims of 
service connection); and of Dingess v. Nicholson, 19 Vet. 
App. 473 (notice of the elements of the claim).  


As for the omission of the type of evidence to substantiate 
the underlying claims of service connection, the RO 
adjudicated the claims on the merits and addressed the merits 
of the claims in the statement of the case, dated in March 
2008, citing the pertinent regulations governing a claim of 
service connection. 

Regardless of the RO's adjudication of the claims, the Board 
must determine whether new and material evidence has been 
presented to reopen the previously denied claims.   Jackson 
v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  As the 
claims to reopen are denied, the Board does not reach the 
merits of the claims, so there can be no possibility of any 
prejudice to the Veteran with respect to the omission of the 
type of evidence to substantiate the underlying claims of 
service connection. 

Duty to Assist

The Veteran's attorney in the Form 9 Appeal received in June 
2008 argued that the Veteran's claims were not reviewed by a 
Decision Review Officer (DRO), medical opinions were not 
sought and private medical records from Kaiser Permanente 
were not obtained.  In October 2007, the Veteran's attorney 
indicated that the Veteran did not want a DRO review, and the 
subsequent statement of the case was prepared by a rating 
specialist.  As for medical opinion, under the duty to 
assist, a VA medical examination or medical opinion is not 
authorized unless new and material evidence is presented, and 
this is not the case here.  38 C.F.R. § 3.159(c)(4)(iii).  

In a duty to assist letter dated in November 2008, the 
Veteran was advised to complete an authorization form so his 
medical records from Kaiser could be obtained, however the 
Veteran did not respond.  As the Veteran has not identified 
any additional evidence pertinent to the claim and as there 
are no additional records to obtain, the Board concludes that 
no further assistance to the Veteran in developing the facts 
pertinent to the claim is required to comply with the duty to 
assist.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Hypertension

In a rating decision in January 2003, the RO denied the claim 
of service connection for hypertension on the grounds that it 
was not incurred in or caused by service or was hypertension 
diagnosed within one year of discharge from service.  After 
the Veteran was notified of the adverse determination and of 
his appellate rights, he did not appeal the denial of the 
claim and the rating decision became final.

Evidence at the time of the rating decision in January 2003 
consisted of the service treatment records and post-service 
medical records.  The service treatment records show the 
Veteran in February 1969 and June 1973 complained of chest 
pain and was treated for costo-chondritis.  On the report of 
medical history in April 1974, the Veteran indicated that he 
had chest pain.  Blood pressure readings in service ranged 
from 110/58 to 130/90.  After service, the Veteran had 
elevated blood pressure readings from 1977 to 1983.  VA 
records in January 1981 show an assessment of poorly 
controlled hypertension.  Private hospital records in May 
1987, document that the Veteran has had chest pain since 1965 
and high blood pressure since 1976.  

In a statement received in December 2001, the Veteran 
indicated that during service he was prescribed medication 
for hypertension.  

Additional Evidence

The additional evidence presented since the rating decision 
in January 2003 consists of medical records and lay 
statements from two fellow service men.   

On the report of medical history in April 1974, the Veteran 
indicated that he had chest pain.  This evidence is not new 
and material because it is redundant, that is, it is 
repetitive of evidence previously considered.  And redundant 
evidence does not meet the regulatory definition of new and 
material evidence under 38 C.F.R. § 3.156.

Private medical records show elevated blood pressure readings 
from 1977 to 1983 and indicate the Veteran had hypertension 
since 1976.  Medical records dated in May 1987 show the 
Veteran had chest pain since 1965.  This evidence is either 
redundant or cumulative evidence.  Redundant evidence is 
evidence previously considered.  Cumulative evidence is 
evidence that supports facts previously established and 
considered.  Neither redundant nor cumulative evidence meets 
the regulatory definition of new and material evidence under 
38 C.F.R. § 3.156(a).

In statements in September 2006 and in February 2007, a 
fellow service man stated that the Veteran complained of 
chest pain during service.  A fellow service man, a corpsman, 
in a statement, dated in February 2007, stated that the 
Veteran complained of chest pain during service.  The 
evidence is not new and material as it is cumulative, that 
is, supporting evidence of previously considered evidence, 
namely, that the Veteran had chest pain during service, which 
has been previously considered and rejected by the RO in 
January 2003.  And cumulative evidence does not meet the 
regulatory definition of new and material evidence under 38 
C.F.R. § 3.156.

Low Back Disability

In a rating decision in January 2003, the RO denied the claim 
of service connection for low back pain on the grounds that a 
low back condition was not incurred in nor caused by service.  
After the Veteran was notified of the adverse determination 
and of his appellate rights, he did not appeal the denial of 
the claim and the rating decision became final.

Evidence at the time of the rating decision in January 2003 
consisted of the service treatment records and post-service 
medical records.  The service treatment records show that on 
the report of medical history in April 1974 the Veteran 
indicated that he had recurrent back pain.  After service, 
medical records in January 1981 and May 1987 show the Veteran 
had back pain.  

In a statement received in December 2001, the Veteran noted 
that he had back pain during service due to lifting and 
carrying heavy boxes.  

Additional Evidence

The additional evidence presented since the rating decision 
in January 2003 consists of medical records and lay 
statements from a fellow service men.  

Medical records in January 1981, May 1987 and December 1989 
document complaints of lower back pain.  This evidence is 
either redundant or cumulative evidence.  Redundant evidence 
is evidence previously considered.  Cumulative evidence is 
evidence that supports facts previously established and 
considered.  Neither redundant nor cumulative evidence meets 
the regulatory definition of new and material evidence under 
38 C.F.R. § 3.156(a).

In statements in September 2006 and in February 2007, a 
fellow service man stated that the Veteran complained of back 
pain during service.  The evidence is not new and material as 
it is cumulative, that is, supporting evidence of previously 
considered evidence, namely, that the Veteran had back pain 
during service, which has been previously considered and 
rejected by the RO in January 2003.  And cumulative evidence 
does not meet the regulatory definition of new and material 
evidence under 38 C.F.R. § 3.156. 

Asthma

In a rating decision in January 2003, the RO denied the claim 
of service connection for asthma on the grounds that asthma 
was not incurred in or aggravated by service.  
After the Veteran was notified of the adverse determination 
and of his appellate rights, he did not appeal the denial of 
the claim and the rating decision became final.



Evidence at the time of the rating decision in January 2003 
consisted of the service treatment records and post-service 
medical records.  The service treatment records show that in 
February 1969 and in June 1973 the Veteran complained of 
chest pain.  In May 1971 the Veteran was treated for asthma.  
The examiner noted the Veteran had had asthma since he was 
eight years old and he had been out of medication for six 
months.  

After service, private hospital records in May 1987 show that 
the Veteran had childhood asthma.  

Additional Evidence

The additional evidence presented since the rating decision 
in January 2003 consists of medical records and lay 
statements from two fellow service men.  

The service treatment records are not new and material 
evidence because the records are redundant, that is, it is 
repetitive of evidence previously considered.  And redundant 
evidence does not meet the regulatory definition of new and 
material evidence under 38 C.F.R. § 3.156.

Medical records in March 1987 indicate a prior history of 
asthma and records in May 1987 include a history of childhood 
asthma.  This evidence is either redundant or cumulative 
evidence.  Redundant evidence is evidence previously 
considered. Cumulative evidence is evidence that supports 
facts previously established and considered.  Neither 
redundant nor cumulative evidence meets the regulatory 
definition of new and material evidence under 38 C.F.R. § 
3.156(a).

In statements, dated in September 2006 and in February 2007, 
a fellow service man stated that the Veteran complained of 
chest pain during service.  In a statement, dated in February 
2007, a fellow service man, a corpsman, stated that the 
Veteran complained of chest pain during service.  The 
evidence is not new and material as it is cumulative, that 
is, supporting evidence of previously considered evidence.  
And cumulative evidence does not meet the regulatory 
definition of new and material evidence under 38 C.F.R. § 
3.156.

As the additional evidence is not new and material, the 
claims of service connection for hypertension, low back 
disability and asthma are not reopened, and the benefit-of-
the-doubt standard of proof does not apply.  Annoni v. Brown, 
5 Vet. App. 463, 467 (1993).


ORDER

As new and material evidence has not been presented, the 
claim of service connection for hypertension is not reopened, 
and the appeal is denied.

As new and material evidence has not been presented, the 
claim of service connection for a low back disability is not 
reopened, and the appeal is denied.

As new and material evidence has not been presented, the 
claim of service connection for asthma is not reopened, and 
the appeal is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


